Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 71, line 3, “symbols” has been replaced by --symbols.--
IN THE SPECIFICATION: 
Page 16, line 16 has been replaced by --Application Serial No. 11/547,077, now abandoned, assigned--.
 Page 19, lines 29-30, “attorney docket 71493-1329” has been replaced by -- 11/547,561, now U.S. Patent No. 7,630,356--.
 Page 22, line 11 has been replaced by --Application Serial No. 11/547,073, now U.S. Patent No. 9,450,664, assigned to the--.
 Page 23, line 13 has been replaced by  --Patent Application Serial No. 11/547,073, now U.S. Patent No. 9,450,664, which is--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633